Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
A Notice of Allowability was issued in this case on 4 May 2022.  An IDS was filed along with a Request for Continued Examination on 24 May 2022.  The IDS was considered and a subsequent search using PE2E was conducted.  The following is an Examiner’s statement of reasons for allowance:
Independent Claim 1 recites limitations that include safety system for an automated storage and picking system, the storage and picking system having a first set of parallel rails or tracks, and a second set of parallel rails or tracks extending transverse to the first set in a substantially horizontal plane to form a grid pattern having a plurality of grid spaces; a plurality of storage containers arranged in stacks, located beneath the rails, the safety system comprising:
at least one load handling device operable to move on rolling means laterally above stacks on rails;
a transmitter for transmitting a signal, the transmitter having activation means configured upon activation to stop transmission of the signal from the transmitter;
each load handling device having a receiver portion, the receiver portion having a circuit configured to receive the signal from the transmitter, such that the load handling device will continue to move on rolling means laterally above the stacks on the grid on receipt of the signal,
the safety circuit having switch means to cut power to the rolling means of the load handling device when transmission of the signal by the transmitter is stopped such that the signal is not received by the receiver portion.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 11 recites limitations that include a method of safely stopping a plurality of load handling devices operating on a storage and picking system, the storage and picking system having a first set of parallel rails or tracks and a second set of parallel rails or tracks extending transverse to the first set in a substantially horizontal plane to form a grid pattern having a plurality of grid spaces; a plurality of storage containers arranged in stacks, located beneath the rails and at least one load handling device disposed on the grid and operable to move on rolling means laterally above the stacks on the rails, the method comprising:
transmitting a signal via a transmitter of the storage system, the transmitter having activation means configured upon activation to stop transmission of the signal from the transmitter;
receiving at a load handling device receiver portion, the signal from the transmitter such that the load handling device will continue to move on rolling means laterally above the stacks on the grid on receipt of the signal, the receiver portion having switch means for cutting power to the rolling means of the load handling device when transmission of the signal by the transmitter is stopped such that the signal is not received by the receiver portion; and
activating the activation means by external means of the transmitter, said activation interrupting transmission of the signal from the transmitter, the interruption in the signal causing the switch means of the receiver portion to cut power to the rolling means of each load handling device, thereby stopping each load handling device on the storage system. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am to 11:00am ET on Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                       June 10, 2022